Citation Nr: 1629324	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for kidney disease, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for cataracts, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 rating decision, by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, service connection for kidney disease, and service connection for cataracts, all claimed as secondary to his service-connected diabetes mellitus, type II.  He perfected a timely appeal to that decision.  

Additional medical evidence was added to file after the issuance of the most recent supplemental statement of the case (SSOC). The Board recognizes that this medical evidence, which includes VA treatment reports, constitutes new evidence without a waiver of initial AOJ consideration.  As this evidence is either not pertinent to the issues being decided, or is cumulative or duplicative of evidence already considered by the RO, the Board concludes that a remand of the issues being decided herein is not warranted.  See 38 C.F.R. §§ 19.37; 20.800; 20.1304 (2015).  

The issues of entitlement to service connection for kidney disease, to include as secondary to type II diabetes mellitus, and service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

1.  The Veteran's cataracts were not manifested during his active military service, are not causally or etiologically related to his active military service, and are not caused or aggravated by his service-connected Type II diabetes mellitus.  

2.  The Veteran's peripheral neuropathy of the upper extremities was proximately caused by his service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts, to include as secondary to the service-connected type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2015).  

2.  The criteria for service connection for peripheral neuropathy of the upper extremities, including as secondary to the service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Pertinent Laws, Regulations and Court Precedents.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection for an organic disease of the nervous system may be presumed if manifested to a compensable degree within one year of separation from military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Essentially, the same analysis that applies to lay diagnoses applies to lay nexus opinions; i.e., lay nexus statements are not categorically excluded as not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.   See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Factual background and Analysis.

A.  Cataracts.

The Veteran contends that he has bilateral cataracts related to his military service, or alternatively related to his service-connected diabetes mellitus, type II.  

In this regard, the Board notes that the Veteran served on active duty from August 1968 to August 1971.  The records indicate that the Veteran served in Vietnam from November 19, 1969 to November 8, 1970.  His military occupational specialty was as radio telephone operator.  He was awarded the National Defense Service Medal, the Vietnam Service Medal with 1 star, the Vietnam Campaign Medal, the Combat Action Ribbon, the Navy Achievement Medal with combat "V," and the MUC Cross of Gallantry with Palm.  

The service treatment records, including the June 1968 enlistment examination as well as the July 1971 separation examination, are negative for any complaints, clinical findings or diagnosis of any eye disorder, including cataracts.  On the occasion of the separation examination in July 1971, clinical evaluation of the eyes was normal.  

Post service treatment reports, VA as well as private treatment records, dated from 2003 through 2009 are completely negative for any complaints or findings of an eye disorder, including cataracts.  

In a statement in support of claim (VA Form 21-4138), dated in October 2010, the Veteran indicated that he was seeking to establish service connection for diabetes due to Agent Orange exposure.  Submitted in support of the claim were VA progress notes dated in October 2010.  The records indicate that the Veteran was seen for a visual analysis.  He expressed concern with ocular health, especially due to diabetes.  The pertinent diagnoses were diabetes without ocular manifestation OU, HgAqC elevated; cataracts, OU, mild, not visually significant at this time; and refractive error/presbyopia OU.  

By a rating action in April 2011, the RO granted service connection for diabetes mellitus, type 2, associated with herbicide exposure; a 20 percent evaluation was assigned, effective February 18, 2010.  

The Veteran was afforded a VA examination in May 2011 for evaluation of his eyes.  The Veteran expressed concern about his ocular health; it was reported that he felt that the diabetes caused him to develop cataracts.  The examiner noted that in October 2010, the Veteran was diagnosed with diabetes without ocular manifestations, OU, HgA1C elevated; cataracts OU, mild, not visually significant at this time; and refractive error/presbyopia, OU.  The Veteran indicated that he had not received any ophthalmological treatment.  Corrected distance vision was 20/20 in both eyes.  The pertinent diagnoses were refractive error, not related to military service or diabetes; and cataracts OU, mild, consistent with age, and nor related to the military or diabetes.  

(i)  Direct service connection.

As to the in-service element of a service connection claim, the evidence of record documents diagnoses of bilateral cataracts.  See, e.g., a VA examination report dated in May 2011.  That element is therefore met.  

Turning to the in-service incurrence of an injury or disease element, to the extent that the Veteran contends that his cataracts had onset in his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  Crucially, his STRs, to include his July 1971 separation examination, indicate no suggestion of treatment for cataracts.  On the contrary, the earliest document showing a diagnosis of cataracts was in October 2010, more than 29 years after Veteran's separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].   

In addition, there is no objective indication of an in-service diagnosis of bilateral cataracts or symptomatology attributed therewith.  The inservice element is not met.

Moreover, the evidence does not establish a causal relationship between the Veteran's currently diagnosed bilateral cataracts and his military service.  Rather, following a VA examination in May 2011, the examiner stated that the Veteran's cataracts were not related to military service.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Board notes that the Veteran, while competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right and left eye cataracts and his military service. The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms with his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his bilateral eye cataracts.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his cataracts and military service to be of minimal probative value and outweighed by the objective evidence of record and the May 2011 VA medical opinion.  See 38 C.F.R. § 3.159(a) (1) (2015).  

(ii) Secondary service connection.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of bilateral cataracts.  See, e.g., a VA examination report dated in May 2011.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for diabetes mellitus, type II.  Element (2) is therefore also satisfied as to these claims.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral cataracts are due to or aggravated by his type II diabetes mellitus.  

Specifically, the Veteran was afforded a VA examination in May 2011.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with cataracts of both eyes and concluded that cataracts OU, mild, was not related to diabetes.  Rather, the VA examiner indicated that the Veteran's bilateral cataracts were related to his age.  The Board recognizes that the examiner did not parse out causation and aggravation.  Here, however, the examiner indicated that the cataracts were mild and consistent with age. Although not explicit, this explanation is sufficient to establish that the cataracts were neither caused or aggravated by diabetes mellitus.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his cataracts and service-connected diabetes.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected diabetes.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his cataracts and service-connected diabetes is not competent evidence.  

Accordingly, the Veteran has not presented competent and probative evidence of a link between his cataracts and his service-connected diabetes that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claims fail on this basis.   

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus, type II. The benefits sought on appeal are accordingly denied.  

B.  Peripheral neuropathy of the upper extremities.

The June 1968 enlistment examination was negative for any complaints, clinical findings or diagnosis of any neurological disability involving the upper extremities.  The separation examination, conducted in July 1971, was negative for any complaints of neuropathy of the upper and lower extremities.  Clinical evaluation of the neurologic system was normal.  

Of record are private treatment reports dated from April 2004 to June 2004.  The records indicate that the Veteran was seen in April 2004 for electrodiagnostic evaluation of all four extremities for assessment of generalized myalgia and arthralgias.  The Veteran reported occasional burning and numbness in his feet and to a lesser extent in his fingers that have come and gone in no particular pattern.  He denied any visual difficulties.  He reported otherwise being in good health.  The Veteran indicated that he has been on Crestor presumably for bypercholesterolemia; he could not relate his pain with taking this medication.  He did admit to having at least 3-4 drinks of alcohol per day on weekends.  He did admit to using tobacco.  He denied any other medical problems.  He stated that he had not been taking any other medications.  An electromyographic study of the right upper and tight lower extremities revealed normal exertional activity,) normal motor units, and recruitment in proportion to effort.  In summary, the above right extremity electrodiagnostic evaluation demonstrated a right lower extremity sensory polyneuropathy involving the myelin.  There was no electromyographic evidence of a right cervical radiculopathy, brachial plexopathy, nor of a right lumbosacral radiculopathy or plexopathy.  There was no evidence of a myopathy.  

Received in April 2011 were treatment reports from Dr. Felipe Eljaiek, indicating that the Veteran had neuropathy associated with his diabetes mellitus.  Dr. Dr. Eljaiek provided another statement in 2014 that is duplicative and redundant of that finding.  

VA progress notes dated from February 2005 to April 2005 reflect diagnoses of neuropathy.  

The Veteran was afforded a VA peripheral nerves examination in June 2005.  At that time, the Veteran indicated that he started having pain in his feet around 2000 to 2001, either sharp pain, they are not constant, they just across the dorsum of the foot; he stated that the pain occurred anytime and he rated it as a 7/10.  He also reported occasional burning in his toes.  He did not report any weakness, fatigue or functional loss.  He did not report any paresthesias or dysesthesias or anesthesias.  The Veteran had deep tendon 'reflexes 2+ to 4 in all four extremities.  He had no muscle atrophy in his arms or his legs.  He had no pain to palpation in the muscles of his arms or legs.  He had negative Homan sign of bilateral calves.  The Veteran had hair on his arms, fingers, legs and toes.  Pulses are 2+ to 4 in his upper and lower extremities.  It was noted that capillary refill was less than three seconds in all four extremities.  The Veteran had positive sensation of vibration in all four extremities.  The pertinent diagnosis was peripheral neuropathy most likely secondary to degenerative joint disease of the spine.  

In a statement in support of claim (VA Form 21-4138), dated in October 2010, the Veteran indicated that he was seeking to establish service connection for diabetes due to Agent Orange exposure.  Submitted in support of the claim was a private treatment report from Dr. Felipe Ejaiek, dated in April 2010, indicating that the Veteran had been diagnosed with type II diabetes mellitus with neurological complications.  

By a rating action in April 2011, the RO granted service connection for diabetes mellitus, type 2, associated with herbicide exposure; a 20 percent evaluation was assigned, effective February 18, 2010.  

The Veteran was afforded a VA examination in May 2011.  The examiner reported that the electronic medical record revealed that the Veteran was diagnosed with diabetes somewhere around 2009; however, the lab work showed no evidence of kidney disease.  He was currently on Lisinopril daily for his diabetes.  The examiner noted that there was no documented history of hypertension; as such, presumably, the Lisinopril was for renal protection due to diabetes.  The examiner stated that review of the VA electronic medical record showed that the Veteran had normal nerve conduction velocity studies of the upper and lower extremities in 2006 at this VA with no evidence of peripheral neuropathy in that EMG/nerve conduction test.  The Veteran related that, in recent years, he has begun having symptoms in his hands.  Following the evaluation, the Veteran was diagnosed with peripheral neuropathy, unclear.  The examiner stated that he was unable to state whether or not the peripheral neuropathy in the feet was worsened by his diabetes without access to his private medical records in the chart to further clarify the timing of the onset of the diabetes diagnosis, as well as the timing of the onset and worsening of his other neuropathy symptoms, especially in the upper extremities.  

The Veteran was afforded a VA diabetic sensory-Motor Peripheral Neuropathy examination in March 2012, at which time it was reported that he was diagnosed with diabetes mellitus in 2009.  The examiner noted that review of the lab work in the St. Louis VA computer showed no evidence of kidney disease.  The Veteran indicated that he had developed numbness of the finger tips over the past 2 years.  It was noted that the Veteran underwent an EMG in 2005 which was negative.  Following an evaluation of the lower extremities, the examiner reported a diagnosis of peripheral neuropathy.  The examiner stated that the Veteran showed no clinical evidence of upper extremity neuropathy; he noted that the Veteran was completely asymptomatic today (symptoms are intermittent; unusual for polyneuropathy).  The examiner noted that Tinel and Phalen tests were negative.  


Analysis.

The Veteran maintains that he developed peripheral neuropathy of the upper extremities as a result of his service-connected diabetes mellitus, type II.  

In weighing the Veteran's statements, treatment records, reports of VA examination, and the medical opinions of record, the Board concludes that the evidence supports an award of service connection for peripheral neuropathy of the upper extremities.  Significantly, the record reflects that the Veteran has had neuropathy involving the upper extremities during the claim and appeal period.  In the present case, the Veteran was diagnosed with peripheral neuropathy in March 2010 and the evidence of record indicates continuing treatment for the disorder.  His private physician indicated that his neuropathy was due to diabetes.  Moreover, following a VA examination in May 2011, the examiner stated that he needed access to clarify the timing of the onset of the diabetes diagnosis, as well as the timing of the onset and worsening of the Veteran's other neuropathy symptoms, especially in the upper extremities.  And, while the diagnosis was unclear, the VA examiner nonetheless reported a diagnosis of peripheral neuropathy.  Furthermore, the Veteran has been service-connected for diabetes mellitus.  

In this regard, while the March 2012 VA examiner stated that there was no clinical evidence of upper extremity neuropathy, he also stated that the Veteran was asymptomatic on the day of the examination.  This statement suggests that the Veteran had previously had symptoms of peripheral neuropathy in the upper extremities.  In fact, in several statements of record, Dr. Felipe Eljaiek reported that he had treated the Veteran for diabetes, and he now has diabetic neuropathy.  Multiple treatment records also reflect a diagnosis of polyneuropathy and diabetes mellitus with neuropathy.  In April 2010, Dr. Eljaiek specifically noted that the Veteran's diabetes was manifested by neurological complications.  

Considering the competent and credible evidence of record, in particular, the private treatment records listed above, as well as the lack of affirmative evidence to the contrary, the Board finds that the medical evidence of record supports the conclusion that the Veteran's service-connected diabetes mellitus, type II, caused the Veteran's peripheral neuropathy of the upper extremities.  Under such circumstances, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for peripheral neuropathy of the upper extremities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cataracts, to include as secondary to type II diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the upper extremities, as proximately due to, or caused by, service-connected diabetes mellitus type II, is granted.  


REMAND

After examining the records, the Board concludes that a remand is required in this case.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 


A.  Kidney disease.

The Veteran has claimed service connection for kidney disease, as secondary to his service-connected type II diabetes mellitus.  However, the Board finds that additional development is required to satisfy VA's duty to assist the Veteran in substantiating his claim by providing an adequate examination and obtaining an adequate medical opinion. 

The Veteran was afforded a VA examination in May 2011.  At that time, the examiner reported that the electronic medical record revealed that the Veteran was diagnosed with diabetes somewhere around 2009, but the lab work showed no evidence of kidney disease.  It was noted that the Veteran was currently on Lisinopril daily for his diabetes.  The examiner stated that she found no documented evidence of a diagnosis of kidney disease in the VA electronic medical record.  However, the examiner also observed that there was no documented history of hypertension; as such, she stated that the Lisinopril was presumably for renal protection due to diabetes.  It is noteworthy that private treatment reports from Dr. Felipe Eljaiek indicate that, in May 2010, the Veteran was seen for follow up evaluation on blood work that showed he had a filtration rate of 81 making him a stage II renal failure.  The assessment was renal insufficiency.  

Given the medical evidence of record reflecting a current diagnosis of renal insufficiency, the Board finds that there is insufficient medical evidence to decide the claim.  Therefore, the Board finds that a VA examination and medical opinion is required to determine the nature and etiology of the Veteran's renal disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the inconsistent medical evidence, the Board finds that additional development is required prior to appellate review.  




B.  Peripheral neuropathy of the lower extremities.

The Veteran maintains that he developed peripheral neuropathy of the lower extremities as a result of his diabetes mellitus.  

The Board notes that a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board acknowledges that the above decision granted service connection for peripheral neuropathy of the upper extremities.  However, the medical evidence of record insufficient for the purpose of adjudicating the claim for peripheral neuropathy of the lower extremities.  While there are diagnoses of peripheral neuropathy of the lower extremities, there are conflicting opinions regarding the date of onset and etiology of the condition.  

It is noteworthy that treatment records from Dr. Felipe Eljaiek indicate that the Veteran has been followed for neuropathy since 2009.  Those records also suggest that the neuropathy is associated with the treatment for diabetes.  However, following a VA examination in June 2005, the examiner reported a diagnosis of peripheral neuropathy most likely secondary to degenerative joint disease of the spine.  

On the occasion of a VA examination in May 2011, the examiner stated that review of the VA electronic medical record showed that podiatry consult was obtained in April of 2005 for complaints of burning sensation in the bilateral feet present for three years and progressively worsening.  It was also noted that the Veteran had normal nerve conduction velocity studies of the lower extremities in 2006 with no evidence of peripheral neuropathy.  The examiner observed that the podiatrist ordered ankle-brachial indices of the lower extremities in 2006 which were normal.  He further noted that MRI of the feet and ankles in April 2006 showed some evidence of tendinitis in the feet and possible small ganglion cysts in the feet.  Following an examination, the examiner reported a diagnosis of peripheral neuropathy, unclear.  The examiner stated that he was unable to state whether or not the peripheral neuropathy in the feet was worsened by his diabetes without access to his private medical records in the chart to further clarify the timing of the onset of the diabetes diagnosis.  

In March 2012, the Veteran was afforded a VA diabetic sensory-Motor Peripheral Neuropathy examination, at which time it was reported that he was diagnosed with diabetes mellitus in 2009.  The Veteran indicated that he had had numbness and tingling of feet for about 9 years; he described those symptoms as being constant.  It was noted that the Veteran underwent an EMG in 2005 which was negative.  Following an evaluation of the lower extremities, the examiner reported a diagnosis of peripheral neuropathy.  The examiner stated that the Veteran's symptoms of foot numbness had its onset long before his diagnosis of diabetes mellitus.  Therefore, the examiner stated that that etiologic possibility for the neuropathy was speculative.  The examiner noted that the Veteran does have clinical evidence of neuropathy of the feet.  However, because of the onset history of his symptoms, and much later the onset of diabetes, it is less likely than not that his lower extremity neuropathy was caused by the service connected diabetes.  

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the examiner who provided the March 2012 VA examination opined that it was less likely as not that the Veteran's peripheral neuropathy of the lower extremities was caused by the service-connected diabetes mellitus.  However, the examiner did not specifically indicate whether the Veteran's bilateral lower extremity neuropathy had been aggravated by the diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Unlike the medical opinion addressing cataracts, the information provided by the examiner with regard to peripheral neuropathy of the lower extremities is not so clear as to be sufficient to address whether the diabetes aggravated peripheral neuropathy of the lower extremities.  As such, the examination as to the issue of secondary service connection is inadequate and the Board must remand for an addendum opinion so that the issue can be addressed.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:

1.  Arrange for the Veteran to undergo a VA examination by an examiner who has not previously examined him, with regard to his kidney disorder and peripheral neuropathy of the lower extremities.  The examiner must support any opinion provided with a rationale.  Following examination of the Veteran and review of the claims file, the examiner must render an opinion as to:  

(a)  Whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that a renal disorder was caused by the Veteran's diabetes mellitus.  

(b)  Whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that a renal disorder has been chronically worsened by Veteran's diabetes mellitus.

(a)  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities has been chronically worsened by his service-connected diabetes mellitus.  

2.  Thereafter, readjudicate the Veteran's claims that are the subject of this remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


